IMPORTANT NOTlcE
` NoT To BE P‘uBLlsHED 0PlNloN

THls oPlNloN ls DEslGNATED “NoT To BE PuBLlsHED."
PuRsuANT To THE RuLEs oF clvlL PRocEDuRE
PRoMuLGATED Bv THE suPRElle couRT, cR 76;28(4)(€),
THls 0PlNloN ls NOT To BE PuBLlsHED AND sHALL NoT BE
clTED oR usED As BlNDlNG PREcEDENT IN ANv oTHER
cAsE lN ANv-couRT oF THls sTATE; HoWEvER,
uNPuBLlsHED KENTucl688 S.W.2d 334 (Ky. 1985]; Halls
Harwood Floor Co. v. Stapleton, 16 S.W.3d 327, 330 (Ky. App. 2000].

Boling went to Dr. Rhodes, the company physician, who referred him to
Dr. Troffl576 S.W.2d 276 (Ky. App. 1979).

3 See Hale v. CDR Operatz'ons, Inc., 474 S.W.3d 129, 140 (Ky. 2015]; WolfCreek
Colh'eries v. Crum, 673 S.W.2d 735 (Ky. App. 1984).

4 REO Mechani'caz v. Bames, 69 1 s.w.2d 224 (Ky. App. 1985).
5 See Paramount Foods, Inc. v. Burkhardt, 695 S`;W.2d 418 (Ky. 1985]

6 See Pmitt v. Bugg Brothers, 547 S.W.2d 123 (Ky. 1977).

Dr. Loeb conducted a peer review to address Boling’s diagnosis In doing
so, Dr. Loeb reviewed all relevant medical records and examined Boling’s
history of work related incidents, including treatment and recovery. In his
medical opinion, Dr. Loeb believed that Boling did not Suffer a new injury in
2013, rather it was Dr. Loeb’s opinion that Boling was suffering from the
recurrence of a prior medical condition. In addition to Dr. Loeb’s medical
opinion was that of Dr. Rhodes. In his medical opinion, Dr. Rhodes believed
that Boling’s symptoms were a temporary exacerbation of the 2007 injury.
Contrary to Dr. Loeb and Dr. Rhodes, Dr. Troffkin believed that Boling was
suffering from a new injury.

Considering the evidence as a whole, the ALJ made the following finding,
“...the ALJ is Convinced by the opinions of Drs. Loeb and Rhodes that the
December incident was a temporary exacerbation of the.2007 injury. The ALJ
further finds that per the opinion of Dr. Troffkin, no additional permanent
impairment rating is warranted. The ALJ finds that the Plaintiff suffered a
temporary exacerbation of the prior injury.”

Because a review court must give great deference to the ALJ as the finder
of fact, Boling has not convinced us that the evidence compels a different
result. Like the Court of Appeals and Workers’ Compensation Board, we fail to
find any compelling evidence which would permit us to overturn the ALJ’s
decision, While Boling may believe Dr. Troffkin’s testimony is more correct than
that of the other two physicians, the ALJ acted within his authority in

exercising his discretion and finding the testimony of Drs. Loeb and Rhodesl

more persuasive There is no indication that the ALJ was derelict in his
examination of` the evidence and he made a reasonable ruling. As a result, we

will not disturb a proper ruling by the Court of Appeals.

III. CONCLUSION

For the foregoing reasons, the Court of Appeals is afiirrned.

All sitting. All concur.

COUNSEL FOR APPELLANT:

Scott Mitchell Miller

COUNSEL-FOR APPELLEE: OWENSBORO MUNICIPAL UTILITIES

Sherri Lynn Keller
Ferreri & Fogle, PLLC